         Case: 3:19-cv-01194-JGC Doc #: 15-1 Filed: 10/04/19 1 of 5. PageID #: 75
                                     [EXHIBIT A]

        NOTICE OF COLLECTIVE ACTION WAGE LAWSUIT
         A Federal Court Authorized This Notice. This Is Not A Solicitation From A Lawyer.

                              Samuelson v. FMS Lawn & Landscape LLC
                          d/b/a Toledo Lawns, et al., Case No. 3:19-cv-01194
                      United States District Court for the Northern District of Ohio

TO: ALL CURRENT AND FORMER HOURLY WORKERS OF TOLEDO LAWNS FROM
    [3 YEARS PRIOR TO DATE NOTICE APPROVED BY COURT]TO THE PRESENT.

1.     INTRODUCTION

 The purpose of this notice is to inform you of the existence of a lawsuit which you may join if you
 choose to do so, to advise you of how your rights may be affected, and to instruct you on the
 procedure for joining and participating in this lawsuit.

2.     DESCRIPTION OF THE LAWSUIT

 On May 24, 2019, the Plaintiff in this case, Christopher Samuelson, filed a lawsuit in the United
 States District Court for the Northern District of Ohio against FMS Lawn & Landscape LLC d/b/a
 Toledo Lawns, Toledo Landscape Design LLC, and Joshua Way (collectively referred to in this
 document as “Toledo Lawns”). Plaintiff Samuelson filed this case on behalf of himself and similarly
 situated workers of Toledo Lawns. The lawsuit alleges that Toledo Lawns failed to properly pay
 Plaintiff and others Overtime Compensation as required by the Fair Labor Standards Act (“FLSA”).

 The Plaintiff in this lawsuit alleges that he and other hourly workers are owed overtime
 compensation during one or more w o r k weeks. The overtime provisions of the FLSA require that
 an employer must pay non-exempt employees at the rate of not less than one-and-one-half times their
 regular rates of pay for all hours over forty hours each workweek.

 Plaintiff is suing to recover damages for the last three (3) years. Plaintiff is also seeking to recover
 liquidated damages, attorneys’ fees, and costs associated with the case.

 Toledo Lawns denies the allegations and claims that they did not violate any wage and hour law.

 THE COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS OF
 EITHER PLAINTIFF’S CLAIMS OR DEFENDANTS’ DEFENSES.

3.     YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT

 The Court has directed that notice be sent to workers who are similarly situated to the Plaintiff,
 giving them the opportunity to join this collective action.

 If you were an hourly worker for Toledo Lawns on or after [3 YEARS PRIOR TO DATE NOTICE
 APPROVED BY COURT], you have the right to participate in this lawsuit.




                                               [Page 1 of 3]
        Case: 3:19-cv-01194-JGC Doc #: 15-1 Filed: 10/04/19 2 of 5. PageID #: 76
4.     EFFECTS OF JOINING THIS LAWSUIT

 If you choose to join in this lawsuit, you will be bound by the judgment, whether it is favorable or
 unfavorable. You will also be bound by, and will share in, any settlement that may be reached on
 behalf of the employees who have filed or opted-in to this lawsuit.

 If you choose to join this lawsuit, you will be represented by the attorneys currently representing the
 Plaintiff, the law firm of SCOTT & WINTERS LAW FIRM, LLC. If you join the lawsuit, you will not be
 required to pay attorney’s fees or expenses in advance. If the lawsuit is successful, the class counsel
 may be paid either by the Defendants, or if a settlement is reached prior to judgment, class counsel
 may receive a percentage of any money judgment or settlement in favor of you, or others similarly
 situated, as agreed by contract and ordered by the Court. If you return the attached Consent Form,
 you should be aware that important decisions concerning the prosecution of this case may be made
 on your behalf. Further, you may be required to provide information, sit for a deposition, or testify in
 Court.

5.     NO LEGAL EFFECT IN NOT JOINING THIS LAWSUIT
 If you choose not to join this lawsuit, you will not be affected by any judgment or settlement
 rendered in this case, whether favorable or unfavorable. You will be free to file your own lawsuit, or
 you may choose to do nothing.

6.     PLAINTIFFS’ LEGAL COUNSEL:

Plaintiff and any Class Member who completes the form below will be represented by SCOTT &
WINTERS LAW FIRM, LLC. You can contact the Plaintiff’s Attorneys for free to obtain more
information at:

     Joseph F. Scott, Esq.
     Ryan A. Winters, Esq.
     Kevin M. McDermott II, Esq.
     SCOTT & WINTERS LAW FIRM, LLC
     The Caxton Building
     812 Huron Rd. E., Suite 490
     Cleveland, Ohio 44115
     Tel. (216) 912-2221
     Fax. (216) 350-6313
     Email: kmcdermott@ohiowagelawyers.com

7.     HOW TO JOIN THIS LAWSUIT

Enclosed you will find a form titled “Opt-In Consent Form.” If you choose to join this lawsuit, and
thus participate in any recovery that may result from this lawsuit, you may read, sign and return the
Consent Form by mail, email or fax. The Consent Form should be sent to Plaintiffs’ counsel at the
above address, email or fax number.

The signed Consent Form must be returned to SCOTT & WINTERS LAW FIRM, LLC on or before [FILL
IN DATE – 60 DAYS AFTER MAILING], 2019 (WITHIN 60 DAYS OF NOTICE BEING SENT).
If your signed Consent Form is not promptly returned, you may not be able to participate in any
recovery obtained against the Defendants in this lawsuit.



                                               [Page 2 of 3]
        Case: 3:19-cv-01194-JGC Doc #: 15-1 Filed: 10/04/19 3 of 5. PageID #: 77
8.     NO RETALIATION PERMITTED

The law prohibits Defendants, or any of their agents or employees, to discharge you, or in any manner
harass, discriminate or retaliate against you for taking part in this collective action.

9.     FURTHER INFORMATION

Further information about this Notice or the action may be obtained from Plaintiffs’ counsel at
(216) 912-2221. The call is free and confidential.

DO NOT CONTACT THE COURT OR ANY COURT PERSONNEL FOR INFORMATION
ABOUT THIS CASE.




                                              [Page 3 of 3]
         Case: 3:19-cv-01194-JGC Doc #: 15-1 Filed: 10/04/19 4 of 5. PageID #: 78



                                              [EXHIBIT B]

              COVER EMAIL TO PUTATIVE COLLECTIVE ACTION MEMBERS

Subject: Notice of Collective Action Wage Lawsuit Against Toledo Lawns

Dear Current or Former Hourly Worker of Toledo Lawns:

Our law firm represents Christopher Samuelson, a former hourly worker of Toledo Lawns in an action
seeking to recover alleged unpaid overtime wages. You are receiving this e-mail because Toledo
Lawns’s records indicate that you are also eligible to participate in this lawsuit and your rights may be
affected by its outcome. Attached to this email you will find a Notice regarding the collective action
legal case against Toledo Lawns recently authorized by the Court. The Notice explains the steps you
need to take if you want to join. You should also be receiving a copy of the same information via U.S.
Mail. After reviewing the Notice, if you would like to opt in to the case, you can complete the Opt-In
Consent Form attached.

If you have any questions, please feel free to contact me at (216) 912-2221 or by e-mail at
rwinters@ohiowagelawyers.com.

Ryan A. Winters, Attorney at Law
Scott & Winters Law Firm, LLC
The Caxton Building
812 Huron Rd.
Suite 490
Cleveland, OH 44115
Tel. (216) 912-2221
Fax. (216) 350-6313
rwinters@ohiowagelawyers.com
www.ohiowagelawyers.com

ALL INFORMATION IN THIS E-MAIL IS INTENDED ONLY FOR THE PRIVATE,
CONFIDENTAL USE OF THE DESIGNATED RECIPIENT. This transmission may contain attorney-
client communications and/or attorney work product, and as such is private and confidential. If you are
not the designated recipient of this message, or an agent of the designated recipient responsible for
transmitting this message to the designated recipient, then you have received this message in error. If
you have received this message in error, please notify the sender immediately and delete this message
and all copies.
          Case: 3:19-cv-01194-JGC Doc #: 15-1 Filed: 10/04/19 5 of 5. PageID #: 79
                             UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

CHRISTOPHER SAMUELSON,                              )   CASE NO. 3:19-cv-01194
                                                    )
On behalf of himself and all others                 )   JUDGE JAMES G. CARR
similarly situated,                                 )
                                                    )   [EXHIBIT C]
                         Plaintiff,                 )
                                                    )   [PROPOSED] OPT-IN CONSENT
v.                                                  )   FORM
                                                    )
FMS LAWN & LANDSCAPE LLC                            )
d/b/a TOLEDO LAWNS, et al.,                         )
                                                    )
                         Defendants.                )

         I hereby consent, agree, and opt-in to be a party Plaintiff in the matter of Samuelson v. FMS

Lawn & Landscape LLC d/b/a Toledo Lawns., et al., N. Dist. Ohio Case No. 3:19-cv-01194. I agree to

be represented in this matter with respect to any wage and hour claims by Scott & Winters Law Firm,

LLC. I understand that by filing this Consent I will be bound by the judgment of the Court on all issues

in this case.



                Signature:      _________________          Date:             _

                Name:           ___________________________________________

                Address

                    Street and Number:     _______________________________

                    City, State, Zip Code: _______________________________

                Phone Number:          _____________________________________

                Email:                 _____________________________________




MAIL to:        Kevin M. McDermott II, Esq.
                SCOTT & WINTERS LAW FIRM, LLC
                The Caxton Building
                812 Huron Rd. E., Suite 490
                Cleveland, OH 44115

FAX to:         (216) 350-6313

EMAIL to:       kmcdermott@ohiowagelawyers.com
